People v Norelius (2016 NY Slip Op 04242)





People v Norelius


2016 NY Slip Op 04242


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
JEFFREY A. COHEN, JJ.


2012-08898

[*1]The People of the State of New York, respondent,
vGerard Norelius, appellant. (S.C.I. No. 1468-12)


Robert C. Mitchell, Riverhead, NY (Felice B. Milani of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Karla Lato of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Lozito, J.), rendered August 16, 2012, convicting him of driving while ability impaired by the combined influence of drugs or of alcohol and any drug or drugs in violation of Vehicle and Traffic Law § 1192(4-a), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the subject mandatory surcharges and fee imposed at sentencing should be waived is unpreserved for appellate review (see People v Ruz, 70 NY2d 942, 943; People v Francis, 82 AD3d 1263; People v Ziolkowski, 9 AD3d 915) and, in any event, without merit (see CPL 420.35[2]; People v Jones, 26 NY3d 730; People v Bones, 52 AD3d 522, 523; People v Domin, 13 AD3d 391, 392; People v Owens, 10 AD3d 619).
RIVERA, J.P., AUSTIN, ROMAN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court